Anderson, J.
(dissenting). We have in this case, according to appellant’s own testimony, which is to be considered in passing on the propriety of a manslaughter instruction, a sudden meeting between appellant and deceased, followed immediately by a violent altercation between them, during which deceased cursed and abused appellant to such an extent as that in my opinion it was a question for the jury whether as a result thereof appellant’s anger and passion were so aroused as to dethrone his reason and cause him to slay deceased. If that be true, appellant was guilty of manslaughter, not murder. Under the evidence this was a question for the jury and not the court. It was therefore error in my judgment for the trial court to refuse the manslaughter instruction requested by appellant.
Sykes, J., concurs in these views.